UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2484



CARLTON MCCRAY THOMAS,

                                              Plaintiff - Appellant,


          versus


EVA REYNOLDS; HAROLD PLASTER, Sheriff; DOCTOR
WACLAW; GIRARD THOMPSON, Dr.; ROGER WALDEN;
CAPTAIN YVONNE; TIM SIMPSON, Lieutenant;
PITTSYLVANIA COUNTY JAIL, Medical Staff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-03-718)


Submitted:   May 24, 2004                  Decided:   June 17, 2004


Before WIDENER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton McCray Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlton McCray Thomas appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2) (2000).            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.        See Thomas v. Reynolds,

No. CA-03-718 (W.D. Va. Nov. 5, 2003).          We deny Thomas’s     motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -